Continuation Sheet
	Applicant has argued that Fukushi does not disclose a tie layer adjacent to the inner layer comprising at least one monomer unit comprising an ethylene, an ester, an epoxy, an amine, an amide, or combination thereof.  However, Fukushi discloses a tie layer adjacent to the inner layer comprising at least one monomer unit comprising an ethylene, an ester, an epoxy, an amine, an amide, or combination thereof (since TFE is an ethylene and the tie layer comprises amine curing agents, a type of monomer, column 5, lines 34-51).  It is to be noted that further narrowing of the Markush group after final rejection may be a new issue which requires further search and/or consideration.
	Claim 14 presents a 112 issue for not further limiting claim 1 because ethylene, epoxy and ester are all recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 28, 2022